 In theMatter of GATES RUBBER COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS,`LOCAL UNIONNo. 68, AFFILI-ATED WITH THE AMERICAN FEDERATION OF LABORCase No. C-1705.-Decided March 8, 19!1Jurisdiction:rubber goods manufacturing industry.Unfair Labor PracticesInterference,Restraint, and Coercion:interrogation concerning union member-ship ; threatened lay-off if employee engaged in union "agitation"; award ofusual individual guarantee-of-work contracts to induce employees to relinquishinterest and activity in the union following lay-off of an employee who hadfostered such interest.Discrimination:lay-off and refusal to reinstate an employee because ofhis unionactivities.Remedial Orders:reinstatement and back pay awarded.Mr. Paul S. Kuelth;auandMr. Willard Y. Morris,for the Board.Mr.Wilbur F. Deinious, Mr. Hudson Moore,andMr. DaytonDenious,of Denver, Colo., for the respondent.Mr. Herbert Jones,of Denver, Colo., for the Union.Miss Edna Loeb,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed on December 21, 1939, by InternationalBrotherhood of Electrical Workers, Local Union No. 68, herein calledthe Union, the National Labor Relations Board, herein called theBoard, by Charles A. Graham, Regional Director for the Twenty-second Region (Denver, Colorado), issued its complaint, dated August21, 1940, against Gates Rubber Company,' Denver, Colorado, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.1Also designated The Gates Rubber Company in the record30 N. L. R B., No. 26170 GATES RUBBER COMPANY171Copies of the complaint and accompanying notice of hearing wereduly served upon the respondent aiid the Union.The complaint alleged in substance that (1) the respondent dis-charged John L. Ward on or about December 13, 1939, and thereafterrefused to reinstate him because he joined and-assisted the Unionand engaged in concerted activity for the purposes of collectivebargaining and other mutual aid and protection; (2) since Septem-ber 1939 the respondent, by its officers and agents, has urged, per-suaded, and warned its employees at its plant at Denver, Colorado,to refrain from joining or retaining membership in the Union andthreatened said employees with discharge if they joined or assistedthis or any other labor organization or engaged in concerted activityfor the purpose of collective bargaining or other mutual aid or pro-tection; and (3) by these and other acts, the respondent interferedwith, restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act.The respondent filed an answer, dated August 30, 1940, in whichit admitted the allegations of the complaint regarding its corporateorganization and the interstate character of its business, but deniedthat it had engaged in the alleged unfair labor practices.Therespondent also filed motions to make the complaint more specificand to dismiss, in whole and in part, the complaint and the charges.Pursuant to notice, a hearing was held on September 5 and 6, 1940,at Denver, Colorado, before Charles E. Persons, the Trial Examinerduly designated by the Board.The Board and the respondent Wererepresented by counsel, the Union by a representative, and all par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.At the beginning of the hearing,the respondent renewed its motions with respect to the charge andthe complaint and the Trial Examiner denied all the motions exceptone to make one paragraph of the complaint more specific, whichmotion he granted.Counsel for the Board thereupon supplied theinformation required by the latter ruling=At the close of theBoard's case, counsel for the Board moved to conform the plead-ings to the proof.This motion was, granted by the Trial Examiner.The Board has reviewed the rulings made by the Trial Examinerat the hearing on motions and on objections to the admission of evi-dence and finds that no prejudicial errors were committed.The2The Trial Examiner's ruling required that the respondent be advised as to the identityof its officers and agents who had urged,warned, and threatened employees regarding unionaffiliation or activities,and the identity of the employees so coercedCounsel for theBoard named J. C. Brown, S. E. Hemperly,and Jack Nassimbene as the respondent's agentswho had engaged in the alleged coercive activity,and John L Ward as the employee socoerced 172DECISIONSOF NATIONALLABOR RELATIONS BOARDrulings are hereby affirmed.On September 30, 1940, the respondentfiled a brief with the Trial Examiner.On October 16, 1940, the Trial Examiner filed his IntermediateReport, copies of which were duly served on the parties.He foundthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section8 (1) and (3) and Section 2 (6) and (7) of the Act, and recom-mended that the respondent cease and desist therefrom and reinstateJohn L. Ward with back pay.He found further that the respondenthad not engaged in other alleged unfair labor practices, within themeaning of Section 8 (1) of the Act, and recommended that the coin-plaint be dismissed with respect thereto.On November 12, 1940, the,respondent filed exceptions to the Intermediate Report and on No-vember 18, 1940, filed a brief in support of its exceptions.Pursuant to notice, on December 10, 1940, a hearing was held beforethe Board at Washington, D. C., for the purpose of oral argument.The respondent appeared by counsel and participated in the oralargument.The Board has considered the exceptions and briefs ofthe respondent and in so far as the exceptions are inconsistent with,the findings, conclusions, and order below, finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Gates Rubber Company, is a Colorado corporation'engaged in the manufacture of tires, tubes, transmission belts, andnumerous kinds of mechanical rubber goods. Its principal office andplace of business is in Denver,, Colorado, where it employs approxi-mately 2200 hourly-paid employees.During 1939 the respondentpurchased for use in its manufacturing operations raw materials, sup-plies, equipment, and finished products valued at approximately$4,000,000, almost 100 per cent of which were shipped to the respond-ent from sources outside Colorado.During the same year, the re-spondent manufactured finished products valued at approximately$13,000,000, of which 90 per cent were shipped to points outsideColorado.The respondent admits that it is engaged in interstatecommerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, herein called the1.B. E. W., is a labor organization affiliated with the, American GATES RUBBERCOMPANY173Federation of Labor, herein called the A. F. of L.Local Union No.68 of the I. B. E. W. is a labor organization which admits to itsmembership electrical employees of the respondent.III.THE UNFAIR LABOR PRACTICESInterference, restraint, coercion, and the discriminatory discharge ofJohn L. WardJohn L. Ward, the employee alleged in the complaint to have beendiscriminatorily discharged by the respondent, came to Denver inSeptember 1939 from San Diego, California, where he had been alicensed journeyman and master electrician and a member of theI.B. E. W. Upon his arrival, Ward took all examination for a Den-ver journeyman's license and applied for admission to the Union,which is the I. B. E. W. local in Denver.The Union issued to him aworking permit and assured him he would thereafter be admittedto its membership.3'In the latter part of September Ward applied to the, respondent foremployment. In so applying he was required to fill out a printedapplication card which inquired,inter alia,to what labor organiza-tion the applicant belonged.Ward answered the question by writingin the letters "I. B. E. W." In the absence of Jack Nassimbene,superintendent of the respondent's machine shop and its mechanical,maintenance, and construction department,Ward had an interviewwith S. E. Hemperly; foreman, who directs and supervises the work,of the electrical division of that department, discusses personnelneeds with Nassimbene, and has the power to discharge with the lat-ter'spermission.Ward testified that Hemperly noted his unionmembership on his application card and asked him, "You are notcoming out here to organize, are you?", and when Ward replied inthe negative, warned him, "You know that you would be the first togo if there was any agitation among the men."Hemperly deniedthis testimony, but upon the basis of the entire record and his observa-tion of the demeanor of the witnesses, the Trial Examiner did notcredit the denial.He found that Hemperly made substantially thestatements attributed to him by Ward ,4 and we concur in this finding.Hemperly was favorably impressed by his interview with Ward, andsince the respondent needed a licensed journeyman, suggested thatafterWard secured his Denver license, he should return to see Nassim-bene, who hired all electrical employees.3He was initiated therein on January 2, 1940, after the termination of his employmentN%ith the respondent.4The respondent did not except specifically to this finding of the Trial Examiner. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDWard received his license shortly thereafter and on October 25,1939, he applied again for employment with the respondent, filled outanother application card, again indicating union membership, andhad interviews with Nassimbene and J. C. Brown, personnel directorand one of the respondent's corporate directors.After a lengthyconversation during which he learned of Ward's union affiliation,Nassimbene hired Ward and sent him to the personnel office, wherehe was further interviewed by Brown.The latter noted the I. B.E.W. entry on his application card, inquired whether the organi-zation was affiliated with the A. F. of L. or the C. I. 0., and whenWard told him, stated to Bernice Nienke, a personnel employee, "Lethim pass.That is the way we like things; open and above board."At this time Nienke directed Ward to fill out forms for pledging partof his wages as a contribution to the Community Chest on an annualbasis and for joining an employees' mutual benefit club, herein calledthe Benefit Cl* which collects 35 cents weekly dues from "regular"male employees and after 30 days' membership pays benefits forsickness, accidents, and funeral S.5Ward offered some objection to,making some of these commitments and Nienke replied, "You' will, ofcourse, be considered as a permanent employee, unless it turns outotherwise from your references."Nienke was not employed by therespondent at the time of the hearing and did not testify.On October 26 Ward began to work for the respondent at 70 centsper hour and on October 30 his wages were increased to 75 cents perhour.'At this time there were 12 other employees in the electricaldivision, including. Foreman. Hemperly, and none of them was amember of the Union.Ward. did not engage in any organizationalactivity among them at the outset but informed them that he hadbeen an I. B. E. W. member and that the Union had promised toadmit him to membership.On or about November 15 three electricalemployees asked him how to join the Union.He replied that he wasnot there to organize them but advised them to take the matter upwith Herbert Jones, the Union's business agent.Toward the endof the month Jones informed Ward that the Union would admit therespondent's electrical employees to membership.ThereafterWarddiscussed the matter openly with the workers at the plant, duringand outside working hours, and arranged for all of them exceptHemperly, to attend a meeting at union headquarters on December14.On December 13 William DeWitt, one of the workers, ap-proached Ward "in considerable agitation" and stated that he wouldnot attend the meeting because he did not want to jeopardize his $150Christmas bonus from the respondent.Ward sought to persuade5 The respondent's application form contains spaces for the Community Chest pledge andBenefit Club membership. GATES RUBBER COMPANY,175him to change his mind with assurances that he need not join theUnion but DeWitt persisted in his refusal.Thereupon, "largely forthe sake of Mr. DeWitt," Ward called off the meeting, telling themen, "If you want to join the Union, there is nothing-to hold youback.I have made my move and this is all there is to it."On the same day Hemperly called Ward from his work,and laidhim off, allegedly because of delay in the shipment of equipmentwhich was in the process of being installed.Ward inquired how longthis lay-off would last and Hemperly replied that it would dependupon the receipt of the equipment, that he should get in touch withHemperly about the middle of January 1940.After working hoursthat day Ward visited Nassimbene to find out whether his lay-off wascaused by his union activities.Regarding this interview Ward testi-fied without contradiction, and we find, that the following occurred :A.When I brought up the matter of Union activity Mr. Nas-simbene said "I am surprised you would cause me this trouble."Q. Do you remember those words?A. I remember those words.I said, "Mr. Nassimbene, you would not call it `making trouble'to get men admitted into Local No. 68 [the Union], which is aclosed Local, and where many men would give a great deal-agood deal to join. It would be a benefit to the company and themen."He again repeated to me the words, "I am surprised you wouldcause me trouble."But he did not commit himself as to whatthe trouble referred to was.Nassimbene also told Ward that his "service and ability were entirelysatisfactory and the only reason for [his] lay-off was that it wasnecessary to cut down on the pay roll. and that [he] was the newestemployee in the electric department." ' At the hearing Nassimbenedid not explain his above reference to "trouble."'On December 15, two days' after Ward's lay-off, the respondentgave to three electrical workers, Raymond Hobbs, Victor Quist, andLawrence Miller, individual contracts guaranteeing each of them acertain amount of work in the following year unless operations werecurtailed because of. "labor troubles" or for other specified causes.When Hobbs received his contract, Personnel Director Brown spokewith him about how he liked working for the respondent and inquiredwhether he was "satisfied," whether any of the employees had joinedthe Union, and how union wages compared. with the wages paid bythe respondent.Brown did not deny making the above inquiries.This award of contracts is discussed below in further detail. 1i FDECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter,Ward had several conferences with Brown about his,lay-off and possible reemployment but to no avail.He visited Brownfirst on or about December 18 and indicated that he felt that he hadbeen laid off because of his union activity.Brown denied that suchwas the case, stating that he was laid off only because of a reductionin force, that his services had been entirely satisfactory, and that hewas eligible for reemployment.Brown stated further that the re-spondent had union officers among its employees and when Wardasked how he knew that, replied, "Well, they are men who have thethings."Ward inquired as to the type of man who would "rat" onhis fellow workers and Brown repeated, in substance, "They havethe company's interest at heart."Brown assured Ward that neitherhe,Hemperly, or Nassimbene had known of his organizing activity.Ward stated that he was going to refer the matter to the NationalLabor Relations Board and Brown agreed that he should do so.Brown did not controvert the above.On December 21 the Unionfiledwith the Regional Director charges thatWard had beendiscriminatorily discharged by the respondent.Despite the respondent's assurances toWard and its assertion atthe hearing that Ward was eligible for rehiring, the respondent hasnever offered Ward reinstatement to, electrical work, which he de-sired to do and for which he was trained. Sometime after his lay-off,it,offered him the opportunity of entering a 6 months' training courseto become a salesman of the respondent's products, but Ward declinedthis offbr because it required traveling widely outside Colorado,where he wished to live .6The respondent denies that Ward was laid off because of his unionactivity, as alleged in the complaint, and contends that a reduction inforce necessitated his lay-off.At the outset it should be noted thatWard's work was admittedly satisfactory 7 and that he was wellqualified therefor.Brown testified that he felt Ward to be "a hellof a good man" with "very fine" background and training.sThe re-spondent's version of Ward's employment and lay-off is as followsWard was hired temporarily as extra help to assist in the preparationAt the heai ing Ward 'testified that he would not accept any job other than that of anelectrician because he did not desire to relinquish his trade and experience7 At the time of Ward's lay-off, Foreman IIemperly enteied on his service card that with,regard to general attitude,quality of work, speed, adaptability and orderliness.Ward'swork was "0 K, fair"; "0. K., good." as to dependability, steadiness, and general intelli-gence ; and "fair" as to cooperative spiritHemperly also indicated on this card that in.his opinion Waid required supervision.Nassimbene testified that Ward'swork was "fair"lie added that he had never criticized Ward'swork directly, recognizing that since he wasa new employee there was a "chance for improvement."8Ward had i years' college training in electrical engmeerina, lacked only 1 year's studyto secure a degree therein,had about 10 years' experience asp an electrical worker, and had?been licensed as a journeyman and master electrician. GATES RUBBER COMPANY177for and installation of a great deal of new equipment which wasexpected to arrive in the latter part of November and middle ofDecember; late in November and early in December manufacturersadvised the respondent of delays in shipment of the equipment;Nassimbene discussed with Hemperly the fact that the installationwork would consequently be spread over a period of months and de-cided that the regular electrical crew could handle it without ad-ditional help; and Nassimbene therefore directedWard's lay-off,both because he had been hired temporarily for the specific rush ofwork which did not materialize and because as the most recently hiredelectrical employee, he was the appropriate person to lay off in astaff reduction.The respondent denies having had any knowledgeofWard's union activities prior to the lay-off. 'The Trial Examinerdid not credit the above denial of knowledge or explanation of Ward'slay-off, and our consideration of all the evidence leads us to believethat the respondent was aware and disapproved by Ward's organiza^-tional efforts and laid him off, because of such union activity.In the first place we do not believe that Ward was in fact hiredonly temporarily for the alleged specific purpose.Both Nassimbeneand Brown testified that at the time of Ward's employment they toldhim that he was being hired on a temporary basis and explainedthat the respondent needed temporary or extra help for installationof the new equipment. It appears, however, that all the respondent'snew employees are nominally considered temporary employees.Nodefinite probationary period is set at the end of which they graduatefrom their so-called temporary status, and Brown testified generallythat an employee might consider his job "fixed" when he had demon-strated his ability and avoided lay-off through two slack seasons.From the indefinite tenor of this evidence it is apparent end we findthat the respondent's characterization of Ward as a temporary em-ployee did not of itself place him in any unusual or separate categorydifferent from that of other new employees.Moreover, Ward testified that he was led to believe his employmentpermanent, that in his interview v. ith Nassimbene "there wasn't theslightest hint of [his] job being temporary." and testified furtherwithout contradiction. "Nassimbene outlined to me the benefits thataccrued to an employee with various years of experience.He went,into detail, from two to six years, and we parted with an atmosphereof permanent agreement."This testimony of Ward is supported andcorroborated by the assurance of permanent employment made to himby Nienke, a personnel employee.We think it clear that by thisassurance Nienke meant, and Ward understood her to mean, that hewas not hired for a specific, temporary job.Ward's testimony isfurther corroborated by Nienke's direction that he join the Benefit 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDClub which entitles an employee to insurance benefits only after amonth's membership. If it were true, as Personnel Director Brown,testified,thatWard was expected to be employed for less than sixweeks, we do not believe that Ward would have been asked to joinand pay weekly dues to an organization from which he could nothope to derive insurance protectionfor a periodof more than a weekor two, apparantly not commensurate with his investment therein.The respondent's alleged specific purpose in hiring Ward is renderedmore incredible by inconsistent testimony by Director Brown andNassimbene, head of Ward's department.As noted above, Brown in-dicated thatWard was expected to be employed for less than sixweeks, stating that he was surprised Ward's work lasted 6 weeksor as long as,it did.On the other hand, Nassimbene's testimony in-dicates that but for the unexpected delays in shipment of new equip-ment, the work for which Ward was hired would have been in fullswing on December 13, the date of the lay-off, and that Ward wouldhave continued in the respondent's employ for an indefinite time pre-paring for and assisting in the installation of such equipment.Theseinconsistent estimates of the intended length of Ward's employmentfurther impair the credibility of the respondent's defense.Moreover,although Nassimbene testified that his purpose in hiring Ward priorto the arrival of the new equipment was to have him lay the groundwork for its installation,it appears and we find that during his em-ploymentWard was assigned at least in part to work having norelation to the new machinery.Upon all the evidence, including Ward's testimony that he was ledto believe his employment permanent,his denialthatNassimbeneindicated that his employment was to be temporary, Nassimbene'sdescription to him of benefits accruing to employees after severalyears' service,Nienke's assurance to Ward of permanent employment,the fact that Nienke encouraged Ward to join the Benefit Club whichrequired dues payments and from which he could derive neitherprotection nor benefits for a month's time, the inconsistent testimonyof Brown and Nassimbene,and the fact that at least part of Ward'swork was unrelated to that for which he was allegedly hired, we findthatWard was not hired temporarily for specific work.In the second place it appears and we find that lack of work didnot require Ward's lay-off at the time the lay-off was effected.WhenWard was terminated,he was "right in the middle"of an electricaljob which had been assigned"in full"to him, the completionof whichwould have required-at least another two weeks'work.He testifiedwithout contradiction and we find that all the other electrical em-ployees were busy at that time.The respondent showed that the elec-trical employees'total hours of work decreased between the weeks GATES RUBBER COMPANY179ending December 9, 1939, and January 6, 1940,11 and Hemperly tes-tified that the pressure of work began to decrease on or about Decem-ber -10,-,1939.The respondent failed to indicate the number of hoursworked during the week of Ward's release, however, or to show thatwork ' actually slackened in that week.Moreover, as' the Trial Ex-aminer correctly found, the decline in hours is not necessarily, signifi-cant and may be accounted for at least in part by factors other thanlack of work, namely, Ward's lay-off, the week's illness of anotheremployee, and the effects of the Christmas and New Year holidays.Furthermore, the respondent offers a confused and inconsistent ex-planation of why Ward was the employee chosen for lay-off pursuantto the alleged reduction in force.We have already found withoutmerit its attempted justification therefor on the ground that Wardwas hired 'only temporarily for a specific purpose.The respondentdoes not expressly, contend that Ward was chosen for the lay-off be-cause he was junior in service to all other electrical employees butimplied that this was so in the statement of Nassimbene to Ward afterthe lay,-pfF, and -in the testimony of Foreman Hemperly that it is therespondent's policy to follow seniority strictly.Inconsistent withHemperly's testimony is the vague and contradictory testimony ofhis superior officer Brown, who as personnel manager and a directorof the respondent, the Trial Examiner correctly stated, "must beunderstood to be cognizant of the respondent's labor policies."Browntestified as follows :Q. [by Board counsel] * * * Is that correct [that the re-spondent follows a policy of seniority]***in laying offits employees?A,, [by Brown] I think you can answer it yes or no. Thequalifications of the 'man is the first consideration.Q. And you say that qualifications are a more important factorthan seniority?A.We have no company policy on it?Q. You have no company policy on that?A. No.That is entirely up to the supervisor and the depart-ment he works in, and I think they do give a consideration-lotsof them do.°The respondent introduced the following chart shoeing the total number of hoursworked for the 3 weeks prior,and the 3 weeks subsequent,to the week during which Wardwas term inatiedWeek ending:,FF6ur8,i&orkedWeekending:Flour8 workedNovember25, 1939 -----------5110 6December 23, 1939 -----------471 5December 2, 1939 --------------497 8December 30, 1939 -----------408 5December 9, 1939 -------------547 0January 6, 1940_____________400 71,555 41,280 7440135-42-Vol 30-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrown admitted that Ward was better qualified and trained to do ,electrical work than the non-journeyman -electricians employed in the,'electrical' department, that the latter "are the ones coming up . . .trying to become journeymen-nzen who have not qualified yet."Therecord shows that four of the eight non-journeymen then employedfailed to pass the Denver licensingexaminationfor journeymen whichWard passed.'°When asked if he had not testified that "qualificationswould be probably the primary consideration in layingoff a man,"Brown replied, "Yes.But you have to also take into considerationthe earnings per hour.A journeyman gets fifteen or twenty cents anhour more than an assistant."The record discloses, however, that thisisnot uniformly true and that non-journeymen in the respondent'selectrical department have earned 70, 72, 73, and 77 cents per houras compared with Ward's initial wages of 70 cents and final wagesof only 75 cents per hour.11Three of the eight non-journeymen em-ployed at the time of Ward's lay-off, all three of whom had failedto pass the journeyman's examination, earned 68, 70, and 77 centsper hour,12 which is clearly not as great a wage differential-as thatasserted by Brown.13Thus Brown first answered "yes or no" to the question of whetherthe respondent observed seniority in making lay-offs, then assertedthat "qualifications" were of primary importance, retracted that as-.sertion by stating that the respondent had no policy, on it, testifiedvaguely that "that" is left entirely in the discretion of departmentalsupervisors, some of whom he thought gave consideration to these mat-ters, again admitted that qualifications would probably be consideredprimarily in laying off employees, stated varyingly that hourly earn-ings had to be taken into consideration, and asserted finally that therewas a great wage differential between journeymen and non-journey-lnen,which the record shows was not true in a, number of cases.We can place little credence in such inconsistent explanations of therespondent's method of selecting Ward for lay-off.10Fred Rankin,a licensed electrician,was asked if a man could be a good'electricianalthough he did not have a journeyman's license and -he replied."A man that is an elec-trician,should be able to pass a journeyman's-examination.I- think a man who callshimself an electrician should be able to pass a practical examination,such as we have here "11N. M. narrang, employed subsequent to Ward's 1ev-off earned 73 cents per hour.Abouttwo cents of this may have been attributable to the fact that he worked on the night shift,for night shift employees generally received a little higher wages than those on the dayshiftCharlesZarker earned 77 cents per, hour as'nigbt shift maintenance mail,_for which;PositionWard was qualified.nemperly testified without explanation,that licensed5eleetri-clans do maintenance work only in case of an emorgencl.It appears thattheyalso do itduringslack periods.12R S Barnes and Clifford Weiss received 2 and 3 cent per hour increases in the week ofthe lay-off,bringing their respective'rages to 68 and 70 cents It appears that Barnet-was subsequently increased to 72 cents-13Moeouer,most of the non-lourneymen had little more seniority than Ward, one ofthem having been hired in September 1939,others in Maich,Mai, July,and August 1939 GATES'RUBBER -'COMPANY181The 'respondent's subsequent additions, to the staff of its electricaldepartment indicate that it continued to excludeWard therefromwithout regard for its expressed policy of recalling laid-off' em-ployees when work increases or for its assurance to' Ward of recall,which conduct reflects the respondent's motive inlaying him off:Therecord shows that starting in December 1939 and continuing forfrom four to six months thereafter, the respondent engaged in con-siderable construction work, apparently ' under the jurisdiction ofNassimbene's department, and between February and June 1940 .in-stalled a considerable amount of new equipment entailing electricalwork.Although the delay in shipment of the equipment apparentlyspread the work over a period of months, lessening the .anticipatedpressure of work, it nevertheless appears that during this period therespondent required extra help in its electrical department. "It is truethat the respondent hired no journeyman electrician to replace Ward,but while refusing to reinstate Ward on the ground that it did not re-quire his services, the respondent secured extra help in the electric shopby transferring there seven non-journeymen employees employed atother operations in the machine-shop and maintenance department,namely, Arthur Burgesser, N. M. Harrang, Cleo Owens, George Mo-sier, Robert Paugh, James Todd, and one Clark."From the latter partof January or February 1940, these men were periodically transferredto the electric shop, apparently spending about half their time there.From Hemperly's testimony we find that starting in about March 1940,at least four of them, Burgesser, Harrang, Owens, and Mosier, spentall their time on electrical work, and that they were so engaged at thetime of the hearing.The discriminatory character of the respondent'srefusal to reinstateWard is evidenced by the fact that Burgesses.Todd, and Harrang were hired' in February 1940, subsequent to Ward'srelease and refusal of reemployment,' and were assigned to electricalwork shortly thereafter.Moreover, Harrang, -,w ho' failed' to pass theDenver journeyman's licensing examination, was put in''charge of thenight electrical shift and was given wages of 73 cents per hour, only2 cents less than Ward received.15Hemperly testified that the'trans-ferrees'were not assigned to work 'on the' new equipment and-.that theydid work not required by law to be supervised by a journeyman."Clarkas given,a'guarantee of work contract on January 5, 1940The record doesnot reveal the circumstances surrounding,this award and we-make no finding,regarding itHarrang was hired at wages of 65 cents and was increased to 70 cents and then to73 cents.Clark's wages do not appear in the record but the wages of the other five transferees'Burgesser,65 cents per hour..Owens, 50 cents per hourMosier,60 cents or 65 cents per hourPangh, 58 cents per hour. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDTheir work was admittedly electrical work which journeymen arequalified to perform,, however, and some of it was new constructionwork, namely, "running in" conduits for "main feeder lines" of variousdepartments.Moreover, at the time of the hearing Harrang wast'I"running feeders," the` same type of work which Ward was 'doingwhen laid off. ' From all the testimony,, we find that journeyman andnon-journeyman electricians in the respondent's electrical departmentdo much the same kind of work interchangeably.All the circumstances lead to the conclusion that while the respond-ent. was rejectingWard's repeated applications for employment,, itwas actually in need of additional skilled electrical force, and thatsince the hiring of a new journeyman electrician would have disclosedthe discriminatory character of Ward's exclusion, it obviated such adisclosure by hiring. and transferring to the electrical department anumber of non-licensed workers with some electrical experience,to perform some new construction work and much, of the routinework,, thus permitting the four journeymen to devote more time tonew installations and other plant alterations.-We find no merit to the respondent's further contention that it wasunaware of Ward's union activities prior to his lay-off.Nassimbene'sexpression of regret at Ward's causing "trouble," upon Ward's men-tion of union activities, is in our opinion a clear indication of priorknowledge thereof on the part of Nassimbene, the man apparentlyresponsible forWard's hiring and -release.This conclusion isstrengthened by the fact that Nassimbene did not explain this refer-ence, to "trouble."Moreover,, Ward's union activities were open- andunconcealed; and in this connection we may note again Brown'sstatements that he is kept posted regarding certain union matters byemployees who, have the respondent's interest at heart.ForemanH'emperly also admitted being furnished with similar informationperiodically;, and indicated his knowledge in this regard by testifyingthat there were no union, members in the. electric shop.When counselfor the Board asked him whether he excluded then therefrom, hereplied, "Not necessarily.",That, the. respondent actually, hadWard's organizational activitiesin,mind, in, laying him off and, refusing to reinstate him is further,shown by the award of individual contracts to electrical workers twodays after' the, lay-off, together with Brown's inquiries of Hobbs re-9'ard'ing, his satisfaction,with his jpb, and regarding the Union.These individual contracts are not alleged to be illegal in themselvesrespondent offered them to the three electrical employees at this timein order to induce them to relinquish interest and activity in, theUnion, which interest had been fostered by Ward.Brown' denied GATES RUBBER.COMPANY183that,the contracts were awarded for any such purpose.He testifiedthat since 1936 or 1937 it had been the respondent's custom to offersuch contracts autoinatictilly to employees upon their completion of 3years' continuous service, that about 1,000 of the 2,200 hourly-paid em-ployees had such contracts, that the 3 electrical employees had servedthe required period, and that 15 non-electrical employees received likecontracts on the same date as the electrical workers.The case ofHenry Grady Sanders, a former employee of the respondent, castsserious doubt' on Brown's denial and on the alleged automatic practiceof offering such contracts.Sanders, who was employed by the re-spondent for about 61/ years between 1933 and December 1939, testi-fied without contradiction that he and other employees who were activein a rubber workers' union were not offered contracts despite theircompletion of more than 3 years' employment. The respondent offeredno explanation of this apparent deviation from its alleged practice.Moreover, Quist and Miller became eligible for contracts in July 1939,Hobbs in September 1939, and yet they were not offered contracts untilDecember, after the above union activity had commenced in the elec-trical department.-This lapse of several months does not{ appearconsistent with the respondent's alleged practice 1i and the respondentdid not attempt to reconcile it therewith.Although the respondent may actually have contemplated somereduction in staff as a result of shipping delays, nevertheless, inview of Hemperly's inquiry, before Ward was hired, as to whetherWard intended to organize the employees and his threat that Wardwould be laid off if he engaged in union "agitation," the fact thatWard's lay-off was effected just after his attempt to do just whathe had been cautioned not to do, namely, to organize and hold aunion meeting, and the fact that he eras laid off in the middle ofa job at a time when other electrical employees were busy, convince19Quist and Miller were hired in July, 1936, Hobbs in September 1936, and counsel forthe respondent admitted at the hearing that the respondent had introduced no evidence toshow that the service of the three employees was not continuous from the dates of theirhiringIts failure to make any such showing fiom employment iecords in its possessionconvinces us, and we find,thatthe service of the three men was coiitinuous,'rendering themeligible for contracts in July and September 1939 as stated above17Brown testified that contracts are offered as followswhen the pay-roll departmentrecords show that an employee has completed three years continuous service, that depart-ment notifies the personnel office under Brown,that the employee is entitled to a contractBrown's office relays this information to the foreman of the employee's department withinstructions to tell the man that lie maymake anappointment with the personnel office forsecuring a contract on any one of two or three afternoons a week designated for this pur-poseAlthough-Brown is in charge of the award of contracts and sees and talks with thenumerous men who come in for them,apparentlyevery week,he was unable to estimatehow long after the expiration of his three-year term an employee customarily,received hiscontract offerIn the absence of such an estimate or any other explanation by the respond-ent, we do not see why it should require several months for the transmission of an offer asoutlined above,and consequently, find that no such period"is required. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDus that such union activities were the operative cause of Ward's-lay-off.This conclusion is strengthened by the interrogation re-garding union affiliation on the respondent's application cards;Brown's inquiry concerning and interest in the union affiliation of theI.B. E. W.; the respondent's inconsistent and unconvincing explan-ations of Ward's lay-off and of the reasons for his selection therefor;Nassimbene's deprecation of Ward's causing him "trouble," utteredon the 'day of the lay-off and upon Ward's mention of his union ac-tivity; ;Nassimbene's failure to explain this statement; the circum-stances surrounding the award of contracts to electrical workersshortly, after the lay-off; and Brown's union inquiries at that time.Our conclusion is also corroborated by,the fact that despite the respond-ent's admitted policy of recalling, laid-off employees when 'work in-creases, and despite the assurance toWard that he was eligible forreinstatement, that he should inquire about work in January 1940, andthat the respondent would notify him of any job vacancies, the re-spondent failed and refused to reinstate Ward but instead hired newemployees and transferred them and other employees to electrical workfor which Ward was better qualified than they.Upon all the evidence,and in accord with the Trial Examiner's finding, we find that the re-spondent laid off and refused to reinstate Ward to electrical workbecause of his union activities.We find that the respondent terminated John L. Ward's employ-ment on December 13, 1939, and thereafter refused to reinstate himbecause of his union activities, thereby discriminating in regard tohire and tenure of employment and discouraging membership in theUnion, and that by this and other conduct described above, the respond-ent interfered with, restrained, and coerced its employees in theexercise of the right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of theirown choosing, and- to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, as guaran-teed in Section 7 of the Act.Subsequent to his lay-off, Ward was employed for ten days betweenDecember 25, 1939,,and January 10, 1940, by the Interstate ElectricCompany, Boulder, 'Colorado, in which employment he earned $120.He worked for an electrical contractor periodically between March7 and 12, 1940, earning $28.50.On April 17 and 18, 1940, he workedfor the Reliable Electric Company, Denver, Colorado, earning $18.He received $240 unemployment compensation from the State of Cal-ifornia.At the time of the hearing he was working for the WarnerConstruction Company at the Green Mountain Dam, located more than100 miles from his home in Denver.He began work there on May-i GATES RUBBERCOMPANY18520, 1940, and by September 5, 1940, his gross earnings amounted to$770.This job was seasonal, discontinuing at the commencement ofthe winter, and it cost him about $2 a day to live on the job, $1,a daymore than in Denver.Moreover, he had additional expenses fordaily transportation to the Green Mountain Dani, and in poor weatheritwas 'difficult for him to go to work.He testified that he desiredreinstatement with the respondent in its electrical department.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, oc-curring in connection with the operations of the respondent describedin Section I above, have a close, intimate and substantial relation totrade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom andto take certain affirmative action in order to effectuate the policiesof the Act, and to restore as nearly as possible the conditions whichexisted prior to the commission of the unfair labor practices.Since we have found that the respondent discriminatedagainstJohn L. Ward in regard to hire and tenure of employment, we shallorder the respondent to offer to him immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority and other rights and privileges, and to make him wholefor any loss of pay he has suffered by reason of the discriminationagainst him by payment to him of a sum equal to the amount whichhe would normally have earned as wages from December 13, 1939,the date of the respondent's discrimination against him, to the dateof the offer of, reinstatement, less his netearnings18during saidperiod.Upon the basis of the findings of fact and upon the entire recordin the case, the Board makes the following :"By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge or the unlawful refusal of employment to him and the consequent necessity ofhis seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnitedBrotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union,Local2590,8 N. L— R.B. 440.Monies received for work performed upon Federal,State,county,municipal or other work-relief projects shall be considered as earnings.SeeRepublic Steel Corporation V. National Labor Relations Board,311 U. S. 7. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW -1.International Brotherhood of ElectricalWorkers, Local UnionNo. 68, affiliated with the American Federation of Labor, is a labororganization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employmentof John L. Ward and thereby discouraging membership in a labororganization, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its "employees, inthe exercise of rights guaranteed in Section 7 of the Act, the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,theNational Labor Relations Board orders that the respondent,Gates Rubber Company, Denver, Colorado, and its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofElectricalWorkers, Local Union No. 68, affiliated with the AmericanFederation of Labor, or any other labor organization of its em-ployees, by discharging, laying off, or failing or refusing to reinstateany of its employees or in any other manner discriminating inregard to their hire and tenure of employment or any term orcondition of their employment, because of their membership or ac-tivity in International Brotherhood of ElectricalWorkers, LocalUnion No. 68, affiliated with the American Federation, of Labor,or any other labor organization of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their choosing, and to engage, in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the National LaborRelations Board finds will effectuate the policies of the NationalLabor Relations Act : GATES RUBBERCOMPANY187(a)Offer to John L. Ward immediate and full reinstatement tohis former or substantially equivalent position without prejudice tohis seniority and other rights and privileges; and make him wholefor any loss of pay he has suffered by reason of the discriminationagainst him by payment to him of a sum of money equal to thatwhich he would normally have earned as wages from December 13,1939, the date of the discrimination against him, to the date of theoffer of reinstatement, less his net earnings 19 during said period;(b)Immediately post in conspicuous places throughout itsplant, and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating: (1)that the respondent will not engage in the activity from which it isordered to cease and desist in paragraphs 1 (a) and (b) of thisOrder; (2) that the respondent will take the affirmative action setforth in paragraph 2 (a) of this Order; and (3) that the respond-ent's employees.- are free to become or remain members of Inter-national Brotherhood of ElectricalWorkers, Local Union No. 68,affiliated with the American Federation of Labor, and the respond-ent will. not discriminate against any employee because of mem-bership or activity in that organizatibn;(c)Notify the Regional Director for the Twenty-second Regionin writing within ten (10) days from the date of this, Order, whatsteps the respondent has taken to comply herewith.CHAIRMAN HARRY A. MILLIS =took no part in the consideration ofthe above Decision and Order.19 See footnote 18,supra.